Title: From James Madison to William Maury, 24 December 1819
From: Madison, James
To: Maury, William


Dr. Sir.
Dr. 24. 1819
I thank you for the information given in yr. favor of the 4th. inst. wch. was recd. but a few days ago havg been missent to Norfolk.
No apology was needed for such a step from your mercantile path. There are few professions to which a knowlege of what belongs to others may not be useful, or if not useful, ornamental; and the products of agriculture being among the most important subjects of commerce, the remark can not be inapplicable to the relation between those pursuits.
I have not at hand the means of identifying the salivating plant, by its botanical name or by that of Indn. Tobo. There is a variety of weeds which spring up abt. midsummer, & afterwards in the pastures having this effect on horses & other Cattle. But I do not know that the effect has been ascribed here to any of them. Certain it is that it is not confined to fields of Clover red or white. There are few if any fields in which the phenomenon, whatever be its cause, does not occur.
The discovery of the cause is important because it may lead to a remedy: half the problem however, will be unsolved, untill the recent date of the malady shall be reconciled with a cause not recent: Unless indeed, it be a fact that the Lobelia inflata has but lately appeared among us.
I am glad to hear that your father continues to enjoy good health: and I cannot feel regret that his opinion of the Tobo. market is encouraging to the Planter, having myself resumed the culture of that article. Our Crops of it in this quarter, particularly, are very short; owing to a drought almost without example: and the plants, owing to the same cause, are not large. The quality however is generally good. This is the case with mine; and unless I should be swayed by the price or the pressure of the times to sell the whole in the Country, I propose to commit a few Hhds of the best to his disposal.
When you write to him present my best respects: & when you see him, if your return be not prevented by a miraculous conversion of the English Mercht. into an American farmer, do not fail to repeat them. In the mean time unless you forget your promise or change your purpose, I shall have the pleasure of giving you another welcome at Montpellier & an oppy of expressing personally the good wishes I now offer you.
J. M.
